—In an action to recover damages for personal injuries, the second third-party defendant, Don Mc-Erlean Construction, appeals from so much of a judgment of the Supreme Court, Kings County (Arniotes, J.), dated May 4, 1998, as, upon a jury verdict finding it to be 70% at fault in the happening of the accident which caused the plaintiff’s injuries, is in favor of the plaintiff and against it in the principal sum of $549,858.40.
Ordered that the judgment is affirmed insofar as appealed from, with costs to the respondent.
We find unpersuasive the appellant’s claim that the verdict on the apportionment of fault was against the weight of the credible evidence. It is well settled that a jury verdict will not be set aside absent a showing that the jurors could not have reached their verdict on any fair interpretation of the evidence (see, Nelson v City of New Rochelle, 154 AD2d 661; Burgess v DeAngelis, 135 AD2d 679; Nicastro v Park, 113 AD2d 129). A review of the evidence in this case demonstrates that a fair basis existed for the verdict.
The appellant’s remaining contention is unpreserved for appellate review and we decline to review it in the exercise of our interest of justice jurisdiction. Bracken, J. P., S. Miller, Krausman and H. Miller, JJ., concur.